 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Douglas E. Arpert

vy. Mag. No. 19-1584 (DEA)
SHANOVAN COATES, ( |

a/k/a “Landy Coates,” :
a/k/a “Devon Green” : ORDER FOR A CONTINUANCE

This matter having come before the Court on the joint application of
Rachael A, Honig, Acting United States Attorney for the District of New Jersey
(by Michelle 8, Gasparian, Assistant United States Attorney), and defendant
Shanovan Coates, (by Alan Dexter Bowman, Esq,), for an order granting a
continuance of the proceedings in the above-captioned matter from the date
this Order is signed through September 16, 2021 to permit defense counsel the
reasonable time necessary for effective preparation in this matter and to allow
the parties to discuss the matter and conduct plea negotiations in an effort to
resolve the case before grand jury proceedings and trial; and the defendant
being aware that he has the right to have the matter submitted to a grand jury
within 30 days of the date of his arrest pursuant to Title 18, United States
Code, Section 3161(b); and three prior continuances having been entered; and
the defendant, through his attorney, having consented to the continuance; and
for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

 
(1) The parties anticipate exchanging discovery and entering into plea
negotiations, which would render any grand jury proceedings and any
subsequent trial of this matter unnecessary;

(2) ~The failure to grant such a continuance would deny counsel for the
defendant or the attorney for the government the reasonable time necessary for
effective preparation, taking into account the exercise of due diligence;

(3) The defendant has consented to the aforementioned continuance;

(4) The grant of a continuance will likely conserve judicial resources;
and

(5) Pursuant to Title 18, United States Code, Section 3161{h){7}, the
ends of justice served by granting the continuance outweigh the best interests
of the public and the defendant in a ed trial.

WHEREFORE, it is on this ad day of June, 2021;

ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through September 16, 2021; and it is further

 
ORDERED that the period from the date this Order is signed through
September 16, 2021 shall be excludable in computing time under the Speedy

Trial Act of 1974.

   

HON. DOUGYAS'E. Bp R
United States ist ages

oss atest 4 stance PRI a
Form and entry consented to:

Michelle S. Gasparian.

 

Michelle S. Gasparian
Assistant United States Attorneys

 

Alan Dexter Bowman, Esq.
Counsel for Defendant, Shanovan Coates

 
